PER CURIAM.
Rejecting the appellant’s sole point on the merits, we conclude that the trial court properly denied him opening and closing because his attorney introduced an exhibit in evidence on his behalf. Crosby v. State, 90 Fla. 381, 106 So. 741 (1925); Grimsley v. State, 304 So.2d 493 (Fla. 1st DCA 1974). Our ruling is specifically without prejudice to the filing of a motion under Florida Rule of Criminal Procedure 3.850 claiming that counsel was constitutionally ineffective by doing so under the circumstances.
Affirmed.